Los hechos están expresados en la opinión.
El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
Í3n 20 de febrero de 1914, la apelada Meunier Freres pre-sentó demanda en la Corte de -Distrito de Mayagiiez contra el apelante Antonio Amill Negroni en la qne snstancialmenie alegó ser una compañía establecida en París, de acnerdo con las leyes francesas: qne Antonio Amill Negroni le compró en diferentes fechas varias partidas de chocolate y qne no ha-biendo pagado de contado el precio verificaron un arreglo me-*794diante el cual se obligó a pagarlas en seis letras de,cambio ex-pedidas por la demandante a su propia orden y aceptadas por el demandado por un valor de francos 3,034.85 céntimos, pa-gaderos en 31 de diciembre de 1904 y en los meses de marzo, abril, junio, agosto y septiembre de 1905; que no obstante la aceptación de esas letras no las pagó el demandado a su ven-cimiento y entonces convino en pagar intereses al tipo del .diez por ciento anual por la demora en el pago, ofreciendo efec-tuar éste en distintas ocasiones sin que en ninguna cumpliera lo prometido; .en la alegación quinta se consigna el importe de esos intereses desde el vencimiento de las respectivas le-tras hasta el 31 de diciembre de 1913 los que ascienden a 2,610 francos; en la siguiente alegó que en el mes de mayo de 1913 el demandado solicitó de los Sres. Charles Vero y Santos Filippi que actuaban por encargo de la demandante, que se le concediera para efectuar el pago tres plazos vencibles en 1.1 de octubre de 1913 e igual día de febrero y junio de 1914, co-rrespondiendo a cada plazo una tercera parte de la deuda y solicitó también que los intereses le fueran reducidos al tipo del seis por ciento anual; en la alegación séptima y siguientes hasta la décima tercera, expuso la demandante que convino con el .demandado en que le pagase de contado una tercera parte de la deuda y las otras a tres y seis meses plazo, pero no aceptó la reducción de los intereses; que desde junio de 1913 ha hecho inusitados esfuerzos por su abogado para que el demandado le pagase y en dicha fecha éste convino en satis-facer la deuda y sus intereses al tipo del diez por ciento anual, siempre que se le otorgaran los plazos solicitados; que entre-tuvo la reclamación y en enero de 1914 ofreció al demandante que tomaría dinero a préstamo con hipoteca para cubrir la deuda y los intereses reclamados; que días después le mani-festó que no' podía obtener ese dinero en hipoteca sin pagar intereses al dos por ciento mensual, ante cuya situación el abogado de la demandante obtuvo de ésta que se le concediera-ai deudor un plazo vencible en 31 de diciembre de 1914 siem-pre que garantizara la deuda y sus intereses al diez por ciento *795anual con hipoteca de la casa que trataba de gravar a un ter-cero; que entonces alegó el demandado que.los intereses eran muy altos, los que el demandante redujo al seis por ciento anual en cuanto al plazo sobre el capital ele la deuda y los in-tereses devengados al diez pór ciento anual hasta el día 31 de diciembre de 1913, siempre que constituyera inmediata-mente la hipoteca, pero entonces el demandado volviendo so-bré lo convenido y aceptado por él respecto de los intereses, pidió que fuesen rebajados todos los intereses- del capital, y que una vez convencida la demandante de que el demandado trataba de demorar indefinidamente el pago hacía la recla-mación judicial por los tres mil treinta y cuatro francos (3,034.85) ochenta y cinco céntimos del capital adeudado y dos mil seiscientos diez (2,610) de sus intereses hasta el día 31 de diciembre de 1913 qiie suman 5,(>44 francos 85 céntimos.
El demandado solicitó y le fué negado que se eliminaran las alegaciones séptima a la décima tercera: alegó como ex-cepción previa, la falta de capacidad legal en el demandante para demandar y que estaba prescrita la acción ejercitada en la demanda de acuerdo con el artículo 590 del Código de Co-mercio. Desestimadas esas excepciones contestó la demanda reproduciendo dichas excepciones y negando las alegaciones del demandante, excepto la expedición y aceptación de las le-tras y el no haberlas pagado.
La sentencia recaída en el juicio condenó al demandado a pagar los cinco mil seiscientos cuarenta y cuatro francos y ochenta y cinco céntimos reclamados y sus intereses al seis por ciento anual dosde el primero de enero de 1914 con más las costas, gastos, desembolsos y honorarios de abogado contra la cual interpuso Amill el presente recurso de apelación.
El primer motivo alegado por el apelante en apoyo de su recurso es que la corte inferior erró al negarse a eliminar las alegaciones séptima a la décima tercera de la demanda por-que son impertinentes y redundantes y con ellas se trataba de demostrar una relación de transacción o proposiciones que no debían ser alegadas ni traídas a juicio. -\
*796Según el artículo 122 del Código de Enjuiciamiento Civil, al considerar una alegación para determinar sus efectos de-berá interpretarse con liberalidad, a fin de asegurar .absoluta justicia entre las partes; y de acuerdo con este precepto, ha-biendo alegado la demanda la venta de ciertas mercancías al demandado y que éste reconoció por ese motivo deber deter-minada cantidad cuyo pago haría mediante letras de cambio y en los plazos y cantidades en las mismas expresadas, en-tendemos que las alegaciones restantes cuya eliminación so-licitó el demandado eran esenciales porque tendían a demos-trar el' reconocimiento posterior de esa deuda por el deman-dado y no meros actos de proposiciones de transacción.
El segundo error que alega es porque la corte inferior ad-mitió que la demandante tiene capacidad, para demandar.
La primera alegación de la demanda es que Meunier Freres es una compañía establecida en París, de acuerdo con las leyes francesas. El apelante adujo en la corte inferior como excepción previa, reproduciéndola en su contestación, que de acuerdo con el inciso segundo del artículo 105 del Código de Enjuiciamiento Civil el demandante no tiene capacidad para demandar porque no especifica en la demanda que haya cum-plido con las leyes de Puerto Eico sobre compañías extran-jeras que tienen negocios en este país; agregando en su ale-gato que debió expresar la demandante y probar en el juicio que había cumplido con los artículos 37 al 42 de la Ley de Cor-poraciones Privadas para tener derecho a actuar en este país y comparecer ante los tribunales y oficinas del Gobierno.
Esta cuestión fué ya resuelta por nosotros en el caso de Houston Packing Co., v. Pagán López y Compañía, 20 D. P. R. 249, en el que declaramos que cuando la parte demandante es una corporación extranjera y no se alega en la demanda si ha cumplido o no con los requisitos de las Leyes de Puerto Eico para poder hacer negocios en esta isla, si la parte de-mandada desea impugnar la capacidad de la corporación para demandar por falta del cumplimiento de las leyes, debe alegarlo expresamente como cuestión de hecho en su contestación y de *797no hacerlo así se considerará renunciada dicha defensa. Como dijimos entonces, y reproducimos ahora, la demanda no con-tiene alegación alguna de la que aparezca que la demandante no ha cumplido con determinados requisitos que le impidan acudir a los tribunales de esta isla, por lo que no puede sos-tenerse que de ella aparezca que no tiene capacidad para de-mandar. El apelante en este caso no alegó en su contesta-ción que la demandante haya dejado de cumplir tales requi-sitos, por todo lo que no es sostenible dicho motivo de error.
El siguiente se aduce porque la corte sentenciadora admi-tió la existencia de la sociedad demandante. El demandado negó en su contestación la alegación primera de la demanda que antes hemos mencionado y para probarla presentó el de-mandante en el juicio un documento expedido por el Alcalde de Levalloise Perret certificando que la corporación Meunier Preres ejerce la profesión de chocolatera en la comunidad y que existe aún en la ciudad ejerciendo esa industria y comer-cio. El documento fué admitido a pesar de la oposición del demandado basada en que es sólo una certificación de que dicha sociedad ejerce la profesión de chocolatera, y ahora alega que la prueba debió ser el certificado del Secretario de Puerto Eico creditivo de que estaba autorizada para hacer negocios en esta isla, y que un certificado como el presentado no es una carta constitutiva de incorporación.
La primera parte de la argumentación está resuelta por lo que hemos expresado al considerar el precedente motivo de error ya que era al demandado a quien correspondía alegar que la demandante no había cumplido con los requisitos exi-gidos por nuestras leyes para poder hacer negocios aquí y poder comparecer en los tribunales.
En cuanto a la otra parte de ella, dicho certificado prueba la existencia de la corporación demandante; pero, además, una negación de la existencia de una corporación no suscita la cuestión con respecto a su constitución, apareciendo tam-bién de los autos que el demandado ha tenido negocios con la demandante por lo que está impedido de negar su existencia *798en tina acción derivada del contrato. Houston Packing Co. v. Pagan Lópes & Co., supra.
El cuarto error que se atribuye a la corte inferior es el de haber declarado que se había interrumpido la prescripción de la acción interpuesta por la demanda en virtud de la pro-posición de arreglos llevados a cabo por el demandado con el abogado de la parte contraria. Entendemos que la demanda no tiene por objeto el cobro de las letras de cambio a que hace referencia, que la alegación correspondiente a esos documentos se hizo, como hemos dicho antes, para demostrar la existencia y la exactitud y reconocimiento de la cantidad adeudada, y que lo que se persigue por ella es cobrar la cantidad objeto de la venta de las mercancías.
Un pago no se entiende hecho hasta que verdaderamente se ha satisfecho la cantidad adeudada y la aceptación de le-tras u otros documentos para dicho pago no es el pago a me-nos que resultara claro que las partes convinieron en susti-tuir la obligación primitiva por dichos documentos, lo que nó resulta en este caso, por lo que es innecesario considerar si las letras de cambio en este caso prescribieron o si fué inte-rrumpida su prescripción por actos de reconocimiento de la deuda por el deudor, porque según entendemos el caso, y como hemos dicho, la acción no se dirige al cobro de dichas letras sino de la cantidad debida por mercancías que'se vendieron al demandado.
En el juicio se probó que el demandado por virtud de acep-tación de las letras expresadas reconoció que debía 3,034.85 francos por la compra de chocolates y también que después de no haberlas pagado aceptó deber intereses al diez por ciento anual contados desde los respectivos vencimientos de las le-tras que había aceptado. Las cartas del demandado y del abogado del demandante presentadas en el juicio demuestran que en este particular nunca hubo discusión entre las partes, que el demandado aceptaba la existencia de la deuda y de dichos intereses, que cuando se trató en el año 1913 de que hi-ciera efectivas dichas deudas empezó a solicitar plazos para *799el pago y que cuando al fin los plazos se le concedieron y se aceptó que garantizara la deuda con hipoteca sobre una finca de su propiedad fué que empezó a poner reparos a los inte-reses del diez por ciento y a solicitar que éstos 'se rebajaran. Es más, el abogado del demandante, amigo del demandado, en su deseo de solucionar la cuestión para éste, consintió en ce-derle lo que por honorarios le correspondía a fin de disminuir así la deuda, pero el demandado'prorrogando el asunto con pretextos hizo que en definitiva tuviera la demandante que presentar su acción contra él.
La verdadera cuestión en el pleito no era el cobro de las letras de cambio sino el pago de las mercancías vendidas y por tanto como los recursos de apelación se dan contra las re-soluciones y nó contra los fundamentos de ellas, si la reso-lución en este caso es justa, podemos prescindir de los fun-damentos que para la misma tuviera el juez sentenciador y por tanto de si cometió o nó error al estimar interrumpida la acción sobre las letras de cambio.
El último error alegado es por haber condenado la corte al pago de la cantidad total reclamada y de sus intereses.
Este motivo de error es en cierto modo una repetición del anterior porque se funda en que la acción estaba prescrita y en que la prueba no demostró que el demandado se obligó a pagar dicha cantidad después de haber transcurrido el tér-mino de prescripción de las letras de cambio; y en cuanto a los intereses porque no se convinieron nunca y en que el agente de la demandante no. tenía poder para cobrarlos.
Como hemos declarado que la acción ejercitada en este pleito no era en cobro de las letras de cambio no tenemos que considerar si estaban o nó prescritas; y en cuanto a la prueba, ésta demostró, como hemos dicho, que en el año 1913 el demandado convenía en pagarla con sus intereses al diez por ciento anual.
En cuanto a la facultad del Señor Yere para cobrar inte-reses para sus representados, no solamente el poder que se presentó era para que hiciera todo lo que creyere necesario a *800los intereses de la demandante qne comprende necesariamente tocio .aquello qne es ventajoso para el poderdante como el cobro de los intereses, sino que para, convenir y cobrar intereses a favor de un mandante no se necesita poder especial por ser el acto beneficioso al mandante.
Por las razones expuestas la sentencia apelada debe ser confirmada.
Confirmada la sentencia apelada„
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison, habiendo firmado este úl-timo “conforme con la sentencia.”